DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 11 contain substantially similar and overlapping scope of the present invention. Claims 1 and 11 recite receiving sensor data, transmitting presentation data, presenting the presentation data, generating presentation data and storing the presentation data. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a communication device, a processing device, a transmitter, a presentation device and a storage device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “communication device” language, “receiving and transmitting” in the context of this claim encompasses the user manually receiving and sending data about the sensor.
Similarly, the limitation of generating presentation data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for “a processing device” language, “generating” in the context of this claim encompasses the user manually generating or creating presentation data. If a claim limitation, under its broadest reasonable interpretation, covers 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a presentation device to present the presentation data. The presentation device and processing device is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of displaying/presenting, generating and moving around data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. For at least these reasons, the claim is directed to an abstract idea
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer devices to perform the receiving, transmitting, presenting, and storing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim, as recited, is not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brinkman (US20100283635A1).
Regarding claim 1, Brinkman teaches a system for facilitating provisioning of a virtual experience, the system comprising: a communication device configured for:  receiving at least one first sensor data corresponding to at least one first sensor associated with a first vehicle, wherein the at least one first sensor is communicatively coupled to a first transmitter configured for transmitting the at least one first sensor data over a first communication channel (see Paragraph 0023 for processor 22 that may gather data from the air traffic data sources or from instrumentation (corresponds to first sensor data) onboard the host aircraft (corresponds to a first aircraft) indicative of current weather conditions, such as wind speed and direction; see also Paragraph 0029 for a global positioning system (GPS) unit deployed aboard the neighboring aircraft and subsequently broadcast to (corresponds to transmitting sensor data over a communication channel by the transceiver) the host aircraft as ADS-B data, processor 22); 
receiving at least one second sensor data corresponding to at least one second sensor associated with a second vehicle, wherein the at least one second sensor comprises a second location sensor configured to detect a second location associated with the second vehicle, wherein the at least one second sensor is communicatively coupled to a second transmitter configured for transmitting the see Figure 1 and Paragraph 0017 for transceiver 28 and a navigation system 30, which are operatively coupled to first and second inputs of processor 22 (corresponds to second communication channel). Navigation system 30 includes an onboard radar 32 and various other onboard instrumentation 34, such as a radio altimeter, a barometric altimeter, a global positioning system (GPS) unit, and the like; see also Paragraph 0018 for wireless transceiver 28 (corresponds to a transmitter and a receiver) that may periodically receive Automatic Dependent Surveillance-Broadcast (ADS-B) data from neighboring aircraft. TIS-B data, ADS-B data, and other such external source data is preferably formatted to include air traffic state vector information, which may be utilized to determine a neighboring aircraft's current position (corresponds to a second location sensor detecting a second location associated with the neighboring aircraft, which corresponds to a second aircraft));
 transmitting at least one second presentation data to at least one second presentation device associated with the second vehicle (see Figure 2 and Paragraph 0019 for a flowchart illustrating an exemplary main process 40 that may be carried out by processor 22 to generate a three dimensional display on monitor 24 (corresponds to second presentation device) including a visual representation of one or more flight characteristics (corresponds to second presentation data) pertaining to a neighboring aircraft), wherein the at least one second presentation data comprises at least one second virtual object model corresponding to at least one second virtual object (see Paragraph 0019 for with reference to FIG. 3, processor 22 may generate a three dimensional rendered model 51 (corresponds to second virtual object model) representing the neighboring aircraft's current detected position), wherein the at least one second presentation device comprises a second receiver configured for receiving the at least one second presentation data over the second communication channel, wherein the at least one second presentation device is configured for presenting the at least one second presentation data (see Paragraph 0019 and FIG. 3 for a snapshot of an exemplary three dimensional perspective display 50 (corresponds to presentation device for presenting the presentation data) that may be generated pursuant to main process 40. To commence main process 40 (STEP 44, FIG. 2), processor 22 first determines the position of the closest neighboring aircraft utilizing data provided by at least one of the air traffic data sources (corresponds to presentation data from sensor data), such as signals provided from onboard radar 32, TIS-B data provided from one or more external control sources and received via wireless transceiver 28 (corresponds to receiver configured for receiving the presentation data), and/or ADS-B data provided from the neighboring aircraft and also received via wireless transceiver 28); 
a processing device configured for generating the at least one second presentation data based on the at least one first sensor data and the at least one second sensor data, wherein the generating of the at least one second virtual object model is independent of the at least one first sensor data (see Paragraph 0019 for processor 22 may generate a three dimensional rendered model 51 representing the neighboring aircraft's current detected position (wherein the 3D rendered model corresponds to second virtual object model and presentation data, which is independent from a first sensor data such as gathered data from the air traffic data sources or from instrumentation (corresponds to first sensor data) onboard the host aircraft (corresponds to a first aircraft) indicative of current weather conditions, such as wind speed and direction); 
and a storage device configured for storing the at least one second presentation data (see Paragraph 0025 for processor 22 determines if a baseline flight for the neighboring aircraft is available ((e.g., stored in a memory associated with processor 22 (STEP 76, FIG. 5)). If a baseline flight plan is not available (stored in memory), processor 22 constructs a baseline flight plan utilizing data provided from the air traffic data sources (STEP 78, FIG. 5); e.g., ADS-B data provided from the neighboring aircraft and/or TIS-B data provided by external control sources, such as ground stations).  
see Paragraph 0019 for processor 22 may generate a three dimensional rendered model 51 representing the neighboring aircraft's current detected position; see also Paragraph 0025 for an exemplary embodiment of neighboring aircraft flight plan algorithm 56 that may also be performed by process 22 during STEP 52 (which refers to the generation of the rendered model indicative of the neighboring aircraft's current detected position) of main process 40 (FIG. 2). After commencing performance of algorithm 56 (STEP 74, FIG. 5), processor 22 determines if a baseline flight for the neighboring aircraft is available ((e.g., stored in a memory associated with processor 22 (STEP 76, FIG. 5))).  
Regarding claim 3, Brinkman teaches the system of claim 1, wherein the at least one second virtual object comprises at least one of a navigational marker and an air-corridor (see Paragraph 0020 for neighboring aircraft flight plan algorithm 56 is utilized to model and generate a visual representation of the immediate leg of the neighboring aircraft's current flight plan (corresponds to an air-corridor); see also Paragraph 0032 for processor 22 may generate on monitor 24 three dimensional rendered or “synthetic” terrain, such as mountain range graphic 119 and horizon graphic 121 (all of which corresponds to a navigation marker)).  
Regarding claim 4, Brinkman teaches the system of claim 1, wherein the processing device is further configured for determining a second airspace class associated with the second vehicle based on the second location comprising a second altitude associated with the second vehicle, wherein the generating of the at least one second virtual object model is further based on the second airspace class (see Paragraph 0004 for the first flight characteristic is selected from the group consisting of: (i) the wake turbulence created by the neighboring aircraft, (ii) the current flight plan of the neighboring aircraft, and (iii) the airspace in which the neighboring aircraft's current detection position should reside (corresponds to airspace class associated with second vehicle's location) to ensure that the neighboring aircraft's actual position resides within the an airspace currently assigned to the neighboring aircraft. A visual representation of the first flight characteristic is generated on the monitor (corresponds to virtual object model based on airspace class)).  
Regarding claim 5, Brinkman teaches the system of claim 1, wherein the communication device is further configured for transmitting at least one first presentation data to at least one first presentation device associated with the first vehicle, wherein the at least one first presentation device comprises a first receiver configured for receiving the at least one first presentation data over the first communication channel, wherein the at least one first presentation device is configured for presenting the at least one first presentation data, wherein the processing device is further configured for generating the at least one first presentation data based on the at least one second sensor data (see Paragraph 0025 for processor 22 may identify (corresponds to receiving presentation data) and visually  notify (corresponds to transmitting and presenting presentation data) the host aircraft's (corresponds to first vehicle) aircrew to recent alterations that have been implemented to the neighboring aircraft's baseline flight plan as a result of developing circumstances, such as weather conditions, traffic re-routing, flight crew request, onboard emergency, or control command issued from Air Traffic Control or the Federal Aviation Administration), wherein the storage device is further configured for storing the at least one first presentation data (see Paragraph 0025 for if a baseline flight plan is not available (stored in memory), processor 22 constructs a baseline flight plan utilizing data provided from the air traffic data sources (STEP 78, FIG. 5); e.g., ADS-B data provided from the neighboring aircraft and/or TIS-B data provided by external control sources, such as ground stations).  
Regarding claim 6, Brinkman teaches the system of claim 1, wherein the storage device is further configured for storing a first three-dimensional model corresponding to the first vehicle, wherein the generating of the second presentation data is based further on the first three- dimensional model see Paragraph 0032 for three dimensional perspective display 50 (FIG. 3), processor 22 (which comprises storage devices and memories as stated in Paragraph 0015) may generate on monitor 24 various navigational symbols including a flight path symbol 115, which indicates the track of the host aircraft (i.e., the direction in which the aircraft is actually traveling), and an attitude symbol 117 (e.g., two horizontal marks representing the aircraft wings), which indicates the host aircraft's attitude with respect to the heading angle (corresponds to three-dimensional model as it pertains to the first vehicle); see also Paragraph 0033 for if, instead, the host aircraft's time-projected flight path transects one or more of the neighboring aircraft's flight characteristics, processor 22 generates a first alert (STEP 120, FIG. 2). The first alert may be visual, audible, and/or haptic and preferably indicates which of the neighboring aircraft (corresponds to second presentation data as it relates to the second vehicle based on the first three dimensional model of host aircraft's heading angle) flight characteristics the host aircraft's projected flight path transects).  
Regarding claim 7, Brinkman teaches the system of claim 5, wherein the storage device is further configured for storing a second three-dimensional model corresponding to the second vehicle (see Paragraph 0019 for processor 22 (which comprises storage devices and memories as stated in Paragraph 0015) may generate a three dimensional rendered model 51 representing the neighboring aircraft's current detected position), wherein the generating of the first presentation data is based further on the second three-dimensional model (see also Paragraph 0033 for if, instead, the host aircraft's time-projected flight path (corresponds to first presentation data as it relates to the first vehicle based on the position of the second vehicle) transects one or more of the neighboring aircraft's flight characteristics, processor 22 generates a first alert (STEP 120, FIG. 2)).  
Regarding claim 8, Brinkman teaches the system of claim 5, wherein the at least one first presentation data comprises at least one first virtual object model corresponding to at least one first virtual object, wherein the generating of the at least one first virtual object model is independent of the see Paragraph 0032 for processor 22 (which comprises storage devices and memories as stated in Paragraph 0015) may generate on monitor 24 three dimensional rendered or “synthetic” terrain, such as mountain range graphic 119 and horizon graphic 121, which with respect to host aircraft/first vehicle, independent of the at least one second sensor data).  
Regarding claim 10, Brinkman teaches the system of claim 1, wherein the communication device is further configured for receiving an administrator command from an administrator device, wherein the generating of the at least one second virtual object model is based further on the administrator command (see Paragraph 0025 for the  processor 22 that may identify and visually notify the host aircraft's aircrew to recent alterations that have been implemented to the neighboring aircraft's baseline flight plan as a result of developing circumstances, such as weather conditions, traffic re-routing, flight crew request, onboard emergency, or control command issued from Air Traffic Control or the Federal Aviation Administration (corresponds to administrator command)).  
Regarding claim 11, see claim 1.
Regarding claim 12, see claim 2.
Regarding claim 13, see claim 3.
Regarding claim 14, see claim 4.
Regarding claim 15, see claim 5.
Regarding claim 16, see claim 6.
Regarding claim 17, see claim 7.
Regarding claim 18, see claim 8.
Regarding claim 20, see claim 10.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brinkman in view of Livneh (US20200151958A1).
Regarding claim 9, Brinkman teaches the elements of the present invention but fails to explicitly teach the system of claim 1, wherein the at least one second sensor comprises a second user sensor configured for sensing a second user variable associated with a second user of the second vehicle, wherein the second user variable comprises a second user location and a second user orientation, wherein the at least one second presentation device comprises a second head mount display, wherein 
However, Livneh teaches the system of claim 1, wherein the at least one second sensor comprises a second user sensor configured for sensing a second user variable associated with a second user of the second vehicle, wherein the second user variable comprises a second user location and a second user orientation, wherein the at least one second presentation device comprises a second head mount display, wherein the second head mount display comprises a second user location sensor of the at least one second sensor configured for sensing the second user location and a second user orientation sensor of the at least one second sensor configured for sensing the second user orientation (see Paragraph 0026 for Image sensor 112 may be aligned toward the general direction in which the user is facing, so as to image a scene in the field of view (FOV) of the user; see also Paragraph 0027 for the display 116 that displays an image of the scene captured by image sensor 112, wherein the display 116 may be embodied by the head-mounted display; see also Paragraph 0029 for location detector 118 that provides an indication of the current position and orientation of image sensor 112), wherein the second head mount display comprises a second see-through display device (see Paragraph 0027 for head-mounted display (HMD) embedded within a wearable apparatus worn by the user. Display 116 may also be a see-through display which can present projected AR images superimposed onto a see-through view of the external environment).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicular display system for visually expressing flight information pertaining to a neighboring aircraft, such as the flight path and wake turbulence created by a neighboring aircraft, as taught by Brinkman, using the method and system for displaying augmented reality reflective of environmental features affecting visibility in different technical fields and see Paragraph 0023 of Livneh).
Regarding claim 19, see claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ebersole (US20030025714A1) teaches a method for presenting invisible atmospheric phenomena to an occupant of an aircraft using data about atmospheric information comprising presenting the augmented view to the user, to disseminate atmospheric phenomenon information, in which an augmented reality system is used to track the viewpoint of the user of the real world, and display the augmented view on a head mounted display.
Schwinn (US20120303252A1) teaches the system may use multiple sensitivity levels based on different airspace classes, each class being associated with a different sensitivity level.
	He (US20070005199A1) teaches these corrections and augmentations performed are based upon higher precision, but localized onboard data, such as navigational object data, sensor data, or up-linked data from ground stations. Whenever discrepancies exist, terrain data having a lower integrity can be corrected in real-time using data from a source having higher integrity data. A predictive data loading approach is used, which substantially reduces computational workload and thus enables the processing unit to perform such augmentation and correction operations in real-time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665